DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 
Election/Restrictions
The restriction set forth in the Final Office Action dated 8/22/2022 is withdrawn.  Claims 3-7 are no longer considered withdrawn from consideration and will therefore be examined. 
Applicant asserts on page 5 of the response the claims are directed towards the species as embodied in Figures 2-3. (see page 5 lines 14-15 of applicants reply which states “claim 1 encompasses the embodiments shown in Figures 2-3, not Fig. 4”).  Therefore, the claims will be examined based on the applicants’ assertion that they are directed towards the embodiment shown in Figures 2-3.

Status of Claims
The status of the claims as filed in the submission dated 10/20/2022 are as follows:
Claims 1-7 are pending;
Claims 1-7 are being examined.

Drawings
The drawings filed 5/4/2018 are accepted. 

Claim Interpretation
As outlined in the interview summary, claim 1 is being interpreted as being directed towards the embodiments illustrated in Figures 2-3 in which the heat pump circuit does not directly heat the interior of the passenger vehicle, and in which the fluid circuit comprises two heat exchangers for transferring heat between the fluid circuit and the heat pump circuit.

Claim Interpretation - 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “providing a fluid circuit, or a sub-circuit of the fluid circuit, that is configured to heat and cool a combustion engine of the vehicle”. The recitation of “configured to” is a generic placeholder as outlined in section (B) above of MPEP 2181 and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation will be interpreted as a fluid circuit that comprises a first heat exchanger for receiving heat from the fluid circuit (cooling) and a second heat exchanger for providing heat to the fluid circuit (heating), a single heat exchanger that can both heat and cool, or equivalent structures.
Claim 1: “providing a heat pump circuit that is configured to heat air flowing into a passenger compartment of the vehicle”.  The recitation of “configured to” is a generic placeholder as outlined in section (B) above of MPEP 2181 and the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. The limitation will be interpreted as the heat pump transferring heat to the second heat exchanger into the fluid circuit, wherein the fluid circuit then transfers the heat to a fluid heating heat exchanger in the passenger compartment such that the heat pump indirectly heats the passenger compartment; or as the heat pump directly heats the passenger compartment with a refrigerant heating heat exchanger; or equivalent structures.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “transferring heat, in at least one operational state of the vehicle, from the fluid circuit, or the sub-circuit of the fluid circuit, to the heat pump circuit, such that the transferred heat heats the air flowing into the passenger compartment”.  The claim outlines that the transferred heat that is in the heat pump circuit heats the air flowing into the passenger compartment.  However, it is unclear as to how the heat pump circuit can heat the air flowing into the passenger compartment since the heat pump circuit does not comprise a heating heat exchanger in communication with the passenger compartment (since claim 1 is directed towards the embodiments of Figures 2-3).  There are no further method steps of how the heat transferred into the heat pump circuit would arrive into the passenger compartment.  It is therefore misdescriptive of the claimed invention to not recite how the heat arrives at the passenger compartment when the actual invention is an indirect transfer of heat from the fluid circuit to the heat pump circuit, wherein heat is supplied by the compressor to the transferred heat, and then the compressor heat is transferred from the heat pump circuit back to the fluid sub-circuit to be transferred to the fluid interior heating heat exchanger. Thus, the transferred heat from the fluid circuit to the heat pump circuit is not what actually heats the air flowing into the passenger compartment.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.  MPEP 2173.03 further states “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970)”.  Thus, the claim is inconsistent with applicants’ disclosure thereby rendering the claim indefinite.  For examination purposes, the limitation has been interpreted as including any means of heat transfer (i.e. either direct via a heat pump heating heat exchanger, indirect via an intermediary heat exchanger with the fluid circuit, via indirect ambient thermal air, or other means of heat conduction) between the heat pump circuit and the passenger compartment.  The applicant is encouraged to positively recite how the heat arrives at the passenger compartment in order to avoid any ambiguity in the claim language.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morisita (US2012/0205088A1, as previously cited) in view of Inaba (US2006/0080985A1, as previously cited).
Re Claim 1. Morisita teaches a method for thermal conditioning within a vehicle (Figures 1, 18-24), comprising: 
providing a fluid circuit (4), or a sub-circuit of the fluid circuit, that is configured to heat (via 24, 20, or 22) and cool (via radiator 35) an engine (23) of the vehicle (Figures 1, 18-24; Paragraphs 83, 87-101); 
providing a heat pump circuit (3) that is configured to heat air (via heat exchanger 7) flowing into a passenger compartment (2 is a HVAC unit for an interior) of the vehicle (Figures 1, 18-24; Paragraphs 83-86, 90-101); and 
transferring heat (via heat exchanger 20) from the fluid circuit, or the sub-circuit of the fluid circuit, to the heat pump circuit, such that the transferred heat heats the air flowing into the passenger compartment (Figures 18-24; Heat will be transferred from circuit 4 to circuit 3 via heat exchanger 20, wherein the heat transferred will be delivered into the passenger compartment via heat exchanger 7; Paragraphs 83-101, 141-158).  
Morisita teaches the engine is a motor but fails to specifically teach a combustion engine. Morisita also fails to specifically teach transferring heat from the heat pump circuit to the fluid circuit, or the sub-circuit of the fluid circuit.
However, Inaba teaches thermally conditioning a combustion engine (10) and transferring heat from the heat pump circuit (100, 400) to the fluid circuit (20), or the sub-circuit of the fluid circuit (Figures 1-5; Paragraphs 22-23, 30-32, 43-58; Paragraph 44 specifically recites “the heat exchange is carried out at the heating device 320 between the engine cooling water and the refrigerant, and thereby the engine cooling water is heated”, and Paragraph 57 recites “Therefore, the engine cooling water can be heated through the heating device 320, by operating the heat pump cycle 400, when the operation of the refrigerating cycle is not required and the heat (the waste heat) generated at the engine is small. As a result, a performance of the engine warming-up operation can be improved”. Figures 3&5 specifically illustrates the heat being transferred from circuit 100 to circuit 20 via heat exchanger 320).
Therefore, in view of Inaba's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Morisita to the combustion engine of Inaba in order to provide enhanced thermal control of a combustion engine, thereby increasing the market for the thermal control system.  Additionally, the simple substitution of one known element for another (i.e. a combustion engine for an electric motor) is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).  Further, in view of Inaba’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to transfer heat from the heat pump circuit of Morisita to the fluid circuit, or sub-circuit, of Morisita in order to provide enhanced thermal conditioning of the fluid circuit which would improve the overall performance of the fluid circuit. Additionally, in view of Inaba’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to transfer heat from the heat pump circuit of Morisita to the fluid circuit, or sub-circuit, of Morisita in order to improve the warming-up operation of the motor (Inaba Paragraph 57).

Re Claim 2. Morisita as modified by Inaba teach heat is transferred from a first sub-circuit of the fluid circuit flowing through the combustion engine (23 of Morisita; 10 of Inaba) to the heat pump circuit via a first heat exchanger (Morisita 20) (Morisita Figures 1, 18-24, Paragraphs 82-101, 141-158; Inaba Figures 1-5; Paragraphs 22-23, 30-32, 43-58).  
Re Claim 3. Morisita as modified by Inaba teach heat is transferred from the heat pump circuit via a second heat exchanger (320 of Inaba) to the fluid circuit or to a second sub-circuit of the fluid circuit, and heat is transferred from the fluid circuit or the second sub-circuit of the fluid circuit via a heating heat exchanger (26 of Inaba) to the air flowing into the passenger compartment of the vehicle (Morisita Figures 1, 18-24, Paragraphs 82-101, 141-158; Inaba Figures 1-5; Paragraphs 22-23, 30-32, 43-58).
Re Claim 5-7. Morisita teaches transferring heat between the heat pump circuit and the fluid circuit (Morisita Figures 1, 18-24; Paragraphs 82-101, 141-158) but fails to specifically teach the method step of the combustion engine is preheated through transfer of heat produced by the heat pump circuit to the fluid circuit via the second heat exchanger.
However, Inaba teaches a combustion engine (10) is preheated through transfer of heat produced by the heat pump circuit (100, 400) to the fluid circuit (20) via the second heat exchanger (320) (Figures 1-5; Paragraphs 22-23, 30-32, 43-58).  When Inaba is combined with Morisita, the resulting combination would be the heat pump of Morisita would be operated to transfer heat to the fluid circuit and the valves opened to allow the heated fluid to reach the cold engine, thereby preheating the engine.
Therefore, in view of Inaba’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the heat pump of Morisita to operate as a heat source for providing additional heat to the engine to preheat the cold engine, thereby allowing for improved warming up of the motor (Inaba Paragraph 57).  Further, it would have been obvious to operate the heat pump as this would allow for preheating of the engine prior to the engine being turned on, thereby saving fuel while warming the engine. 

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawase (US2012/0205088A1, as previously cited) in view of Morisita (US2012/0205088A1, as previously cited).
Re Claim 1. Kawase teaches a method for thermal conditioning within a vehicle (Figure 1; Paragraphs 23, 28), comprising: 
providing a fluid circuit (1, 6, 10, 14 form a fluid circuit), or a sub-circuit of the fluid circuit, that is configured to cool (via radiator 3) a combustion engine (2) of the vehicle (Figure 1; Paragraphs 28-34, 38-41); 
providing a heat pump circuit (20) that is configured to heat air (via 13) flowing into a passenger compartment of the vehicle (Figure 1; Paragraphs 22-34, 38-39); 
transferring heat (via second heat exchanger 22) from the heat pump circuit to the fluid circuit, or the sub-circuit of the fluid circuit (Figure 1; Paragraphs 22-41); and 
transferring heat (via first heat exchanger 24) from the fluid circuit, or the sub-circuit of the fluid circuit, to the heat pump circuit (20), such that the transferred heat heats the air (via 13) flowing into the passenger compartment (Figure 1; Paragraphs 22-41).
Kawase fails to specifically teach the fluid circuit also heats the combustion engine of the vehicle.
However, Morisita teaches adding additional heaters (24 or 22) to the fluid circuit (4) to provide additional heat to the fluid circuit (Figures 1, 18-24; Paragraphs 83, 87-101).
Therefore, in view of Morisita’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add an additional heater to the fluid circuit of Kawase in order to provide additional heat to the fluid circuit during cold ambient temperatures, thereby improving performance of the fluid circuit.

Re Claim 2. Kawase teaches heat is transferred from a first sub-circuit of the fluid circuit flowing through the combustion engine to the heat pump circuit via a first heat exchanger (24) (Figures 1, 3; Paragraphs 22-41).
Re Claim 3. Kawase teaches heat is transferred from the heat pump circuit via a second heat exchanger (22) to the fluid circuit or to a second sub-circuit of the fluid circuit, and heat is transferred from the fluid circuit or the second sub-circuit of the fluid circuit via a heating heat exchanger (13) to the air flowing into the passenger compartment of the vehicle (Figures 1, 3; Paragraphs 22-41).
Re Claim 4. Kawase teaches heat is transferred from the heat pump circuit via a second heat exchanger (22) to the fluid circuit or to a second sub-circuit of the fluid circuit, and heat is transferred from the fluid circuit or the second sub-circuit of the fluid circuit via a heating heat exchanger (13) to the air flowing into the passenger compartment of the vehicle (Figures 1, 3; Paragraphs 22-41).

Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawase (US2012/0205088A1, as previously cited) in view of Morisita (US2012/0205088A1, as previously cited) in view of Inaba (US2006/0080985A1, as previously cited).
Re Claim 5-7. Kawase teaches transferring heat between the heat pump circuit and the fluid circuit (Figure 1; Paragraphs 22-41) but fails to specifically teach the method step of the combustion engine is preheated through transfer of heat produced by the heat pump circuit to the fluid circuit via the second heat exchanger.
However, Inaba teaches a combustion engine (10) is preheated through transfer of heat produced by the heat pump circuit (100, 400) to the fluid circuit (20) via the second heat exchanger (320) (Figures 1-5; Paragraphs 22-23, 30-32, 43-58).  When Inaba is combined with Kawase, the resulting combination would be the heat pump of Kawase would be operated to transfer heat to the fluid circuit and the valves opened to allow the heated fluid to reach the cold engine, thereby preheating the engine.
Therefore, in view of Inaba’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate the heat pump of Kawase to operate as a heat source for providing additional heat to the engine to preheat the cold engine, thereby allowing for improved warming up of the motor (Inaba Paragraph 57).  Further, it would have been obvious to operate the heat pump as this would allow for preheating of the engine prior to the engine being turned on, thereby saving fuel while warming the engine.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
Applicants arguments on pages 4-5 of the reply with respect to the election/restriction and objections are moot in view of the withdrawal of the restriction/election and claim amendments.
Applicant argues on page 5-6 of the reply that Morisita fails to teach the new limitation of “transferring heat from the heat pump circuit to the fluid circuit, or the sub-circuit of the fluid circuit”.  This argument is moot in view of the new grounds of rejection based on Inaba, wherein Inaba teaches in paragraph 44 “the heat exchange is carried out at the heating device 320 between the engine cooling water and the refrigerant, and thereby the engine cooling water is heated” and in paragraph 57 “Therefore, the engine cooling water can be heated through the heating device 320, by operating the heat pump cycle 400, when the operation of the refrigerating cycle is not required and the heat (the waste heat) generated at the engine is small. As a result, a performance of the engine warming-up operation can be improved”.  Additionally, Kawase teaches transferring heat from the heat pump circuit (20) to the fluid circuit (10) via the heat exchanger (22).  Therefore, the applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763